Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2016

                                      No. 04-16-00489-CV

                          IN THE INTEREST OF A.R.V., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09192
                      The Honorable Richard E. Price, Judge Presiding


                                         ORDER
       The trial court’s judgment was signed on June 28, 2016. The deadline for filing a timely
motion for new trial was July 28, 2016. Appellant’s motion for new trial was filed in the trial
court one day late on July 29, 2016. Appellant’s notice of appeal was filed on July 29, 2016.
The notice of appeal is deemed timely filed if appellant’s motion for new trial was timely filed
thereby extending the timetable to perfect appeal to ninety days after the date the judgment was
signed. See TEX. R. CIV. P. 5; see TEX. R. APP. P. 25.1(a), 26.1(a)(1). Our records do not contain
proof of the date of mailing of appellant’s motion for new trial.

        Accordingly, it is ORDERED that within fifteen days of the date of this order appellant
must provide written proof of the date of mailing its motion for new trial by filing either a copy
of the postmark affixed by the United States Postal Service, a certified mail receipt, a certificate
of mailing by the United States Postal Service, or an affidavit stating the date and method by
which the motion for new trial was mailed to the district clerk. See TEX. R. CIV. P. 5; see TEX. R.
APP. P. 9.2(b)(2). If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court